Siebecker, J.
1. The question as to what, under the facts and circumstances shown and the actual value of defendant’s estate, was a proper amount to be allowed as alimony to plaintiff and for the- support and maintenance of the three infant children in her care and custody was one largely within the sound judgment and discretion of the trial court, to whom the parties submitted their domestic difficulties. We do not find that the allowances made by the court are excessive and unreasonable in the light of the facts found by the court.
2. The judgment provides that the judgment “shall be a lien upon the said homestead property . . . and all other of defendant’s property to secure the payment of the moneys required to be paid by him, . . .” and that such lien may be removed in whole or in part by the giving of a bond approved by the court. This language is broad enough to impose the judgment as a charge upon defendant’s personal property. The statute (sec. 2367, Stats. 1913) declares that by the judgment of alimony or other allowance in divorce actions, “. . . the court . . . may impose the same as a charge upon any specific real estate of the party liable. . . .” There is no authority given to subject a party’s personal property to such a charge in divorce actions. The judg*8ment must therefore be modified in this respect. The statute commits the enforcement of the payment of alimony very broadly to the discretion of the trial courts. This court therefore remands this cause with directions to the trial court that the part of the judgment awarding alimony and imposing the judgment as a charge on defendant’s real estate is affirmed, and that the part of the judgment which imposes it as a charge on defendant’s personal property is reversed, neither party to recover costs in this court. The defendant is to pay the clerk’s fee.
By the Gourb. — It is so ordered.